                Case 18-11801-LSS         Doc 739   Filed 11/01/18   Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                              :   Chapter 11
                                                    :
J&M SALES, INC., et al.,                            :   Case No. 18-11801 (LLS)
                                                    :
                 Debtors.                           :   (Jointly Administered)


                           MOTION AND ORDER FOR ADMISSION
                          PRO HAC VICE OF DAREN M. SCHLECTER

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Daren M. Schlecter, Esquire of the Law Offices of Daren M. Schlecter
to represent Sheila Biddle in the above-captioned matter.


Dated: November 1, 2018                      COZEN O’CONNOR


                                             /s/ Thomas J. Francella, Jr.
                                             Thomas J. Francella, Jr. (No. 3835)
                                             1201 North Market Street, Suite 1001
                                             Wilmington, DE 19801
                                             Telephone: (302) 295-2023
                                             Delaware Counsel to
                                             Sheila Biddle

                                     ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: November 1st, 2018                  LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
